Citation Nr: 0918682	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-38 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than April 4, 2001, 
for a rating higher than 50 percent, to include a 100 percent 
rating, for service-connected varicose veins.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from November 1968 to August 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a regional office (RO) rating 
decision of December 2005, which granted a 100 percent rating 
for varicose veins, effective April 4, 2001.

In numerous statements, the Veteran has referred to a 
separately diagnosed condition, restless leg syndrome, as if 
it were a symptom of his service-connected varicose veins.  
However, the medical records show this to be a separate 
condition.  Although he has not filed a separate formal claim 
for service connection for restless leg syndrome, the Board 
is of the opinion that the persistence of his statements, 
identifying the condition with his varicose veins, is 
sufficient to have raised an informal claim for service 
connection for restless leg syndrome.  The issue is REFERRED 
to the RO for initial development and consideration, on a 
direct and secondary basis.  Because the symptoms are 
separate, it is not inextricably intertwined with the issue 
before the Board.  


FINDING OF FACT

A factually ascertainable increase in the Veteran's varicose 
vein disability was not shown during the year preceding the 
claim; specifically, he did not have persistent edema, 
ulceration, subcutaneous induration, massive board-like 
edema, or constant pain at rest from April 4, 2000, to April 
4, 2001, and the schedular criteria were adequate.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 4, 
2001, for the assignment of a rating in excess of 50 percent 
for varicose veins have not been met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. §§ 3.321, 3.400, 4.104, 
Diagnostic Code 7120 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For an increased 
compensation claim, the veteran must be notified that he or 
she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this case, in a letter dated in August 2001, the RO 
advised the claimant of his and VA's respective duties for 
obtaining different types of evidence.  In March 2004, the 
veteran was informed that in order for an increased rating, 
evidence must show his condition had become worse, which 
could be shown by medical evidence or other evidence showing 
persistence or recurrent symptoms of disabilities.  The 
Veteran appealed the effective date of the grant of a 100 
percent rating.  The Federal Circuit held that 38 U.S.C. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate a claim 
upon receipt of a notice of disagreement with the effective 
date assigned by a RO for a compensation award.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, 
once a decision has been made awarding service connection, a 
disability rating, and an effective date, § 5103(a) notice 
has served its purpose, as the claim has already been 
substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006)  Therefore, any deficiencies in notice are harmless 
error.  In this regard, the Veteran's statements in 
connection with this appeal have been focused on his 
contention that an ascertainable increase was shown in the 
year prior to the claim, indicating actual knowledge of the 
requirements for establishing entitlement to an earlier 
effective date.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

As to the duty to assist, the veteran's VA and service 
treatment records have been obtained.  VA examinations have 
been conducted.  He has provided numerous written statements 
regarding how his condition affects him, and a lay statement.  
Private doctors records and statements have been submitted as 
well.  Records were obtained from SSA.  He has not identified 
any other potential sources of relevant information or 
evidence.  An examination is not necessary in connection with 
the earlier effective date claim, because the examination 
could not show evidence of the veteran's past disability.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date

The Veteran's claim for an increased rating for varicose 
veins, then rated 50 percent disabling, was received on April 
4, 2001.  Although initially his claim was denied, he 
appealed, and in a December 2005 rating decision, the RO 
granted a 100 percent rating for varicose veins, effective 
April 4, 2001, the date of claim.  The Veteran appealed the 
effective date, contending that a higher rating is warranted 
effective April 4, 2000, one year prior to the date of claim.  

In general, the effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. 
App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98.  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007) (period for consideration in an increased rating 
claim extends to one year prior to the date of claim).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran's induction examination in July 1968 disclosed 
dilated venules of the greater saphenous of the left leg.  
Service treatment records show that in September 1969, he had 
symptomatic varicose veins in the left leg, which had been 
gradually progressing.  Records show that that although the 
Veteran's varicose veins were characterized as moderate, they 
were symptomatic, and he underwent surgical ligation of 
varicose vein in the left lower extremity, as well as 
phlebectomy of the left greater saphenous system.  However, 
his left leg remained symptomatic, and he was discharged in 
August 1970.  The service treatment records, the Veteran's 
initial VA claim in August 1970, and a November 1970 VA 
examination report all fail to mention a purported crush 
injury to the legs, which the Veteran initially mentioned in 
May 1971. 

Service connection was granted for varicose veins in a 
January 1971 rating decision, with a 10 percent rating 
assigned at that time.  Effective in May 1990, the rating was 
increased to 50 percent for varicose veins of the left leg, 
based on a prior version of diagnostic code 7120, effective 
prior to January 12, 1998, which provided for a 50 percent 
rating for pronounced varicose veins; for bilateral 
involvement, a 60 percent rating was warranted.  38 C.F.R. § 
4.104, Code 7120 (1992).  

Effective on and after January 12, 1998, for symptoms due to 
varicose veins or other venous disease, asymptomatic palpable 
or visible varicose veins are rated noncompensably (0 
percent) disabling.  Varicose veins with findings of 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery, are rated 
10 percent disabling.  Varicose veins with findings of 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema, are rated 20 percent disabling.  Varicose veins with 
findings of persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, are rated 40 
percent disabling.  Varicose veins with findings of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration, are rated 
60 percent disabling.  Varicose veins with findings of 
massive board-like edema with constant pain at rest are rated 
100 percent disabling.  38 C.F.R. § 4.104, Codes 7120, 7121.  
If more than one extremity is involved, each extremity is to 
be evaluated separately and combined under 38 C.F.R. § 4.25, 
using the bilateral factor if applicable.  Id.  

The Veteran contends that it was factually ascertainable that 
an increase in the severity of the disability occurred up to 
one year prior to the date of claim.  He points to a May 1999 
letter from L. Wesselius, M.D., stating that the Veteran 
continued to experience chronic venous insufficiency despite 
past surgical treatment, and a Social Security Administration 
(SSA) disability award for disability benefits effective in 
November 1998, based on chronic venous insufficiency.

However, this evidence was dated more than one year prior to 
the April 2001 claim, and, hence, does not directly pertain 
to the time period in question.  The same goes for numerous 
copies of medical records submitted by the Veteran dated well 
before the April 2000 to April 2001 period at issue, many of 
which were previously of record at the time of the March 1993 
rating decision which increased the rating to 50 percent.  
The other records highlighted by the Veteran refer to 
symptoms present in 2003 and later.  

Presumably, the 1999 letter from Dr. Wesselius and the SSA 
records are contended to reflect a chronic disability 
picture, still applicable during the year prior to the claim.  
As such, the evidence must be evaluated and weighed in 
conjunction with other pertinent evidence of record.  The 
Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In his letter dated in May 1999, L. Wesselius, M.D., wrote 
that he had treated the Veteran at a VA facility since about 
1987.  He said that the Veteran had multiple medical problems 
including obstructive sleep apnea, chronic venous 
insufficiency, and restless leg syndrome.  As a result, the 
Veteran had significant pain when he was on his feet for any 
period of time.  In addition, the sleep apnea and leg 
movement syndrome disrupted his sleep causing, daytime 
sleepiness and fatigue which was debilitating and impaired 
his ability to work.  He concluded that the Veteran's 
obstructive sleep apnea and period leg movement syndrome were 
sufficiently debilitating that the Veteran was unable to 
continue working.  

However, the records do not show that Dr. Wesselius treated 
the Veteran during the specific one-year period at issue.  In 
June 2004, Dr. Wesselius, who was no longer at the VA, but 
with a Mayo Clinic in Scottsdale, Arizona, wrote that the 
Veteran had continued to consult him since 1999, and that he 
had spoken with the Veteran's current primary care physician 
at the VA.  He noted that the Veteran's bilateral venous 
insufficiency had progressively deteriorated over the last 
several years, with current physical findings including 
significant edema associated with venous ulcerations.  These 
changes significantly limited his mobility, and any prolonged 
standing would be detrimental to his medical condition.  He 
stated that according to his current physician, there had 
been a significant deterioration in his degree of swelling 
and ulceration that had led to further limitation of function 
since 1999, with exercise and exertion precluded.  Now he was 
left with persistent edema with stasis pigmentation and 
persistent venous ulceration, significantly limiting his 
activities of daily living.  

Dr. Wesselius does not state that he actually saw the 
Veteran, who lived in Kansas City, Missouri, during the 
period at issue in this decision.  Thus, his letter appears 
to be based on information provided by the Veteran and the 
Veteran's VA primary care physician.  However, as discussed 
below, this physician's records do not show edema, or venous 
ulceration during this time period.  Skin conditions shown 
were not diagnosed as stasis pigmentation or eczema, but 
rather dermatitis.  

SSA records show that the Veteran was granted SSA disability 
benefits in July 1999, effective in November 1998, due to 
venous insufficiency.  However, an SSA decision is not 
dispositive, but must be evaluated and weighed as does as any 
other evidence.  The SSA decision was based on evidence, 
primarily Dr. Wesselius's May 1999 letter, VA records, and 
the Veteran's statements, all of which was dated prior 2000; 
thus, the probative value is necessarily limited by the fact 
that none of it directly addresses the period at issue.  

VA treatment records show that the Veteran was treated and/or 
evaluated on multiple occasions during the year preceding his 
claim, i.e., from April 2000 to April 2001.  These records 
show that in April 2000, the Veteran was seen for routine 
follow-up.  He said he was doing well, although he was a 
little fatigued.  He had severe restless leg syndrome.  
Examination of his extremities disclosed no edema; pulses 
were present and symmetric; strength was normal; neurological 
findings were intact; and skin was within normal limits.  In 
July 2000, he was seen in the dermatology clinic regarding a 
scalp lesion.  In September 2000, again, he was reportedly 
doing well, although he had a rash on his legs, which was 
noted to be contact dermatitis.  He did not have any edema, 
pulses were present and symmetric, strength was normal, and 
neurological findings were intact.  The assessment pertaining 
to the lower extremities was restless leg syndrome and 
contact dermatitis of the ankles.  In February 2001, he 
complained of a rash on his legs and said he had been having 
a lot of nocturnal problems with his legs.  Again, there was 
no edema; pulses were present and symmetric; strength was 
normal; and neurological findings were intact.  He was 
thought to have neurodermatitis.  Because the Veteran states 
that the swelling in his legs increases during the course of 
the day, it should be noted that the treatment summaries 
indicate that the times of evaluation ranged from 
approximately 11:00 a.m. to 2:30 p.m.  

Clearly, these records, which do not show edema, do not 
support the presence of the massive board-like swelling with 
constant pain contemplated by a 100 percent rating.  
Moreover, as can be seen by the rating criteria above, for 
symptoms such as edema, aching, fatigue, stasis pigmentation, 
eczema, and ulceration, the question for most ratings is 
largely one of degree, with increasing levels of persistence, 
severity, and number of symptoms warranting higher ratings.  
In particular, edema, aching, and fatigue are listed as 
criteria for a 10 percent rating.  For a rating in excess of 
the 50 percent assigned for the period at issue, the 
veteran's varicose veins would have to warrant a 60 percent 
rating in at least one leg, or a 40 percent rating in one 
leg, and at least a 20 in the other.  38 C.F.R. §§ 4.24, 
4.25.  

As noted above, a 20 percent rating contemplates persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema; a 40 
percent rating reflects persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration; and a 60 percent rating contemplates persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  38 C.F.R. § 4.104, Codes 
7120, 7121.  The medical records of treatment during the 
period at issue do not show such symptoms.  

Also dated during the period at issue is a lay statement 
dated in March 2001 from M. Smith.  He wrote that he had been 
a friend and business associate of the Veteran for 15 years, 
and had noticed that the Veteran had increased difficulties 
with his leg condition.  He favored his left leg and 
frequently used a cane.  He noted that the Veteran complained 
of increasing fatigue, his legs giving way, and painful leg 
cramps.  He said the Veteran got sores on his legs.  He said 
it became so bad that in about 1998 or 1999 the Veteran was 
no longer able to work.  However, this general statement from 
a layman regarding a multi-year history of symptoms is not as 
probative as the actual medical records of treatment during 
the specific period at issue.  

Moreover, medical records dated shortly before and after the 
effective date of the 100 percent rating do not indicate that 
an increase had occurred during the preceding year.  In March 
1999, the Veteran was seen in a VA emergency room after a 
motor vehicle accident.  Examination noted the Veteran to be 
without clubbing, cyanosis, or edema in the extremities, and 
pulses were 2/4.  Motor and sensation were intact.  The 
Veteran stated that he was "currently self-employed."  On 
April 20, 2001, he was seen in a VA podiatry clinic, with 
thick, dystrophic toenails with subungal debris.  He had 
barely palpable pedal pulses, diminished hair growth, and 
dry, scaly skin.  The assessment was mycotic nails.  On April 
30, 2001, he was seen in the primary care clinic; again, on 
examination at approximately 2:49 p.m., there was no edema; 
pulses were present and symmetric; strength was normal; and 
neurological findings were intact.  On May 11, 2001, he was 
seen in the dermatology clinic, complaining of itching on the 
tops of his feet and around the ankles.  Examination 
disclosed a mild scaling patch on the right lower legs.  

On July 13, 2001, the Veteran was seen in the renal clinic 
for evaluation of hematuria.  It was noted that he felt well, 
slept "good," that he "works strong [engaging in] physical 
work in construction."  On examination, he did not have any 
edema of the extremities; pulses were present and symmetric; 
neurology examination was grossly normal; and the skin was 
unremarkable.  On July 16, 2001, he was seen in the podiatry 
clinic, for follow-up of his thick, painful toenails, with 
the same findings as shown previously.  On July 23, 2001, a 
primary clinic note dated at 2:24 p.m. noted that there was 
no edema of the extremities; no edema; pulses were present an 
symmetric; strength was normal; neurological findings were 
intact. At this time, he was thought to have neurodermatitis.

On a VA examination in September 2001, the Veteran said that 
he had not been able to work full-time since 1989. He said 
that he often had swelling in the left leg, and that he had 
to wear an insert in his shoe due to leg length discrepancy 
(service connection is not in effect for leg length 
discrepancy).  He said he was not able to sit or relax for 
extended periods of time due to the  pain and cramping in his 
legs.  He had to get up often and move around to alleviate 
this discomfort.  He also reported hypersensitivity in his 
left leg.  On examination, there were healed surgical scars 
in the left inguinal and left distal medial lower leg from 
his vein stripping.  There was no obvious swelling of either 
leg, and his skin was pink and warm to touch.  Dorsalis pedis 
pulses were 2+ bilaterally.  Capillary refill was 2+ 
bilaterally.  There were two 1-cm hyperpigmented areas on his 
left lower leg which were slightly brown in color.  His left 
lower leg was hypersensitive to slight touch on the medial 
and lateral aspects.  He had no hair growth on the lateral 
aspects of his lower legs bilaterally consistent with 
irritation from clothing.  

Thus, these records, which do not show persistent edema 
together with stasis pigmentation or eczema, ulceration, or 
subcutaneous induration, also fail to show symptoms 
reflective of a higher evaluation during the one year prior 
to the claim.  In this regard, pain with massive board-like 
swelling is contemplated for a 100 percent rating, and no 
swelling was shown.  With respect to the areas of 
hypersensitivity, these were not shown on the several 
neurological portions of examinations during the period at 
issue, nor did the Veteran complain of such a symptom during 
that period.  

The grant of a 100 percent rating was based primarily on a 
September 2004 VA examination.  That examination included a 
history of a crush injury to both of his legs in service, 
after which he developed varicose veins.  On examination, the 
Veteran walked with a cane and a somewhat antalgic gait, due 
to painful lower legs.  He had 1+ pretibial edema 
bilaterally.  His deep tendon reflexes were normal.  There 
was a small area of superficial varicose veins just below the 
knee medially on the left leg.  On the right leg, there was a 
small area of superficial varicose veins present.  Scars were 
noted on the groin, below the knee, and at the left ankle of 
the left leg.  Sensory examination of the lower extremities 
revealed remarkable hypersensitivity of the skin of the 
entire lower extremity including the thigh, the lower leg, 
and ankle, and the right lower leg.  The slightest touch 
caused the Veteran to flinch.  It was noted that a condition 
called reflex sympathetic dystrophy may very well occur after 
vein stripping, and after a lengthy conversation and careful 
examination, the examiner concluded that the Veteran was 
unemployable due to his varicose vein problem.  

However, the VA treatment records before and after this 
examination do not show the hypersensitivity observed on this 
occasion.  Otherwise, this examination only showed mild edema 
below the knee, scars from the surgery, and a small area of 
superficial varicose veins on each leg.  More importantly for 
this decision, there is no contemporaneous evidence of the 
hypersensitivity symptom during the year preceding the April 
2001 claim.  The Board does not find it credible that if such 
"remarkable hypersensitivity" of the skin of the lower 
extremities, causing the Veteran to "flinch" at the 
"slightest touch," had been present during this year, the 
records of findings, particularly pertaining to the legs and 
feet, would have failed to note such a symptom.  

In sum, the Board finds that the treatment records showing 
the Veteran's complaints and pertinent findings during the 
year preceding his April 2001 claim for an increased rating 
establish that the disability picture did not more closely 
evaluate a higher rating during that period.  These records 
are by far the most probative evidence of record, and they 
are consistent with the medical records dated within several 
months before and after the one-year period.  This evidence 
consistently fails to show any medical findings which would 
suggest a rating higher than 50 percent for varicose veins 
for a significant period of time, encompassing the one-year 
period at issue in this decision.  To the extent that these 
contemporaneous, objective medical records with pertinent 
findings conflict with other evidence, including the 
Veteran's statements and medical records dated earlier or 
later, or with lay statements, the contemporaneous medical 
treatment records are more probative than the other, more 
generalized statements.  

The Veteran contends that varicose veins prevented his 
employment during this time, and he requests an 
extraschedular evaluation.  As noted above, he was granted 
SSA benefits in May 1999 based on venous insufficiency, and 
he himself has provided many statements regarding his 
inability to work due to pain and weakness he feels is due to 
his varicose veins.  However, Dr. Wesselius's May 1999 letter 
attributed his unemployability to obstructive sleep apnea and 
period leg movement syndrome.  The evidence also shows that 
in March 1999, when seen in a VA emergency room after a motor 
vehicle accident, the Veteran stated that he was "currently 
self-employed."  On July 13, 2001, when being evaluated for 
hematuria, it was noted that he felt well, slept "good," 
and that he engages in ". . . strong physical work in 
construction."  While most of the records note the Veteran 
to be retired or otherwise unemployed, the Veteran's 
employment history as reported over the years contains 
numerous inconsistencies, regarding his occupations, dates of 
unemployment, and reasons for unemployment.  However, because 
the records pertaining to the time period at issue do not 
contain any findings which would limit the Veteran's ability 
to work beyond the extent contemplated by the 50 percent 
rating in effect for that period, it is not necessary to more 
fully address this matter.  

In this regard, it is acknowledged that his service-connected 
varicose veins may well cause some impairment in his daily 
activities or in physically demanding employment.  However, 
the evidence does not suggest that the rating criteria are 
inadequate to describe his varicose veins for the period from 
April 2000 to April 2001.  See Barringer v. Peak, No. 06-3088 
(U.S. Vet. App. Sept. 16, 2008); Thun v. Peake, 22 Vet. App. 
111 (2008).  In this regard, the rating schedule provides for 
higher evaluations for varicose veins, and there is no 
symptomatology pertaining to the varicose veins during that 
period which the Board has not considered in its evaluation.  
Because the schedular criteria are adequate, it is not 
necessary to proceed to a discussion of whether there is an 
exceptional disability picture with other related factors 
such as those provided by the regulation as "governing 
norms," such as "marked interference with employment" and 
"frequent periods of hospitalization."  See Thun, supra.  

In conclusion, the evidence shows that it was not factually 
ascertainable that an increase in disability commensurate 
with a rating higher than 50 percent for the veteran's 
varicose veins occurred during the year prior to his April 4, 
2001 claim. In reaching this determination, the Board is 
mindful that all reasonable doubt is to be resolved in the 
Veteran's favor.  However, the preponderance of the evidence 
is against the claim, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Therefore, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

ORDER

An effective date earlier than April 4, 2001, for the grant 
of an evaluation in excess of 50 percent for varicose veins 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


